Citation Nr: 1111742	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma lesions.

2.  Entitlement to service connection for recurrent left-sided skin rash.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968, including combat service in Vietnam.

This matter came to the Board of Veterans' Appeals (Board) from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously remanded for further development in December 2007 and November 2009.

The Board noted that based on the current medical evidence of record, it has described the underlying issues as entitlement to service connection for basal cell carcinoma lesions and recurrent left-sided skin rash.


FINDINGS OF FACT

1.  The Veteran's basal cell carcinoma lesions are causally related to his active duty service.

2.  The Veteran's recurrent left-sided skin rash is causally related to his active duty service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for basal cell carcinoma lesions.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Service connection is warranted for recurrent left-sided skin rash.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The Veteran is seeking entitlement to service connection for basal cell carcinoma lesions and recurrent left-sided skin rash, which he contends resulted from his active duty service.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

The Veteran contends that his basal cell carcinoma lesions and recurrent left-sided skin rash are related to his active duty service.  Service personnel records document that the Veteran was stationed in Vietnam and that his awards and decorations included the combat infantryman badge.  The Veteran stated on his November 2003 VA Form 21-526 that his claimed disabilities began in 1966.

Service treatment records do not document any complaints of basal cell carcinoma lesions or recurrent left-sided skin rash.  An October 1965 treatment record document that the Veteran was seen for blisters on his left heel and a pad was provided.  During the Veteran's military separation examination in August 1968, the Veteran expressly denied skin diseases of any sort.  Also, the Veteran's head, face, neck, scalp, and skin were clinically evaluated as normal.

During a May 2004 VA examination, for an unrelated disability, the Veteran reported that he had suffered from skin rashes ever since Vietnam.  The Veteran reported that the rashes would tend to break out when he was under stress.  He reported that the rashes result in an oozing, painful, and burning sensation.  The examiner noted that the Veteran was quite troubled by the rashes.  The examiner also noted that the Veteran was convinced that the rashes were due to either Agent Orange exposure or due to some disease that he picked up while serving in Vietnam.

A VA treatment record from October 2004 documents that the Veteran had multiple very small skin pathologies on his left temple and one roughly 4 millimeters (mm.) in size and a dark colored mole on the left side of his anterior abdominal wall.  In November 2004, the Veteran was seen with his chief complaint being an intermittent rash.  The Veteran reported that since when he served in Vietnam he had experienced an intermittent rash on the left side of his body, which typically occurs 3 to 4 times per year.  He reported that the rash would appear on the left side of his face, hand, and axilla.  The Veteran associated the rash with burning pain, but no itching.  He had used a topical cream for the rash, but it did not help.  He used occlusive type ointments which seemed to help.  The Veteran reported that his last outbreak was earlier in the month.  He also reported that he had some other type lesions on his face frozen off, but no one had ever told him what those were.  The clinician noted that a dark patch on the Veteran's left abdomen was now much larger and darker.  The clinician assessed the Veteran with an intermittent rash of an unknown cause, but noted that by history it sounded like a herpes type outbreak.

Private treatment records document that the Veteran was seen on multiple occasions in 2005 for his basal cell carcinoma.

In January 2007, the Veteran was afforded a VA examination.  The examiner noted that the Veteran's claims file was available and reviewed.  During the examination, the Veteran reported that he had a history of a skin condition that began while he was in Vietnam, but that he was never seen for it at that time, but he had weeping sores on his neck and face, primarily on the left side, but somewhat bilaterally.  The Veteran also reported recurrent rashes in the area of the legs and the crotch.  The Veteran reported that the rash continued after leaving active duty service.  The Veteran reported that he was seen in 1979 and was diagnosed with a tropical virus at that time.  The Veteran was treated with a topical cream and the rash lasted for at least 3 to 4 weeks.  The Veteran reported that ever since returning from Vietnam, he has had symptoms that have occurred off and on, especially related to episodes of emotional stress.  He reported having on average 3 to 4 episodes per year of recurrent rash, usually starting on the left angle of the mouth and spreading out to the left side of the face.

Physical examination of the Veteran revealed that the Veteran had several scars from prior excisional biopsies, which were 1 to 1.5 centimeter (cm.) in length and 1 mm. in width.  The scars were well healed, nontender, and nonadherent to underlying tissues, as well as completely asymptomatic.  The scars were not disfiguring.  The Veteran did not have any distinct scars on the left side of the face from recurrent rash.  There was no acne scarring.  The Veteran had no active rash at the time of the examination.  The percent of entire body affected was zero.  The percent of exposed skin affected was zero.  The Percent of scalp affected was zero.

The examiner stated that the Veteran gave a history of recurrent blistering and weeping rash on the left face, which was most suspicious for herpes virus infection, given that the rash usually starts at the left angle of the mouth.  The examiner stated that she would suspect herpes simplex virus of the oral type.  Herpes zoster or recurrent shingles was also a possibility, although given the fact that it occurs both on the forehead, near the eye, under the mouth, that would be 3 branches of the facial nerve, which was an unlikely scenario for shingles in an immunocompetent adult.  The examiner concluded that it was impossible to make a definitive diagnosis, given the fact that there was no rash on examination.  Additionally, the examiner noted that it was interesting that the Veteran was seen dozens of times by a physician and had never been diagnosed with shingles zoster or herpes.  The examiner also noted that the Veteran had a history of basal cell carcinoma, but that it was not an Agent Orange presumptive diagnosis.  In addition, the examiner stated that there was no history of diagnosed acne; therefore, no diagnosis of Agent Orange related chloral acne could be made.

Subsequently, the Veteran was afforded another VA examination in September 2009.  The examiner noted that the claims file was reviewed.  During the examination, the Veteran reported that he was in Southwest Asia while in the military for 14 months, and that he spent most of the time in the jungle.  He described that the onset of the lesions were like a heat rash with pain, which was primarily on the left side of the face, groin, and leg.  The Veteran reported that he would have blisters, which would ooze.  He reported recurrence of these episodes after returning from Vietnam.  The Veteran reported having 3 episodes in the last year, that the lesions usually occur during the winter months, and that stress also brings on the outbreaks.  The Veteran reported experiencing hyeresthesias and dysesthesias before the onset of visible lesions.  Then he sees a bump, like measles, which will form into a blister.  The Veteran reported using his wife's nail polish to seal the lesions, and that they ooze and spread if they are not sealed.  He reported being told by a physician that he had a tropical virus in 1979, and not herpes.  The Veteran reported that the lesions can last 10 days to 2 months.  The Veteran denied using any medications for the lesions.  He described the pain as a deep pain.  The Veteran was currently asymptomatic, and had not had a recurrence of the lesion since January.  The Veteran reported that he had not been seen by a physician in the last 30 years for the lesions.

With regard to the basal cell carcinoma issue, the Veteran reported that this had been present since the 1970s.  The Veteran reported having had more than 10 lesions either excised or treated with shave biopsies.  The examiner noted that there were no significant residual problems in the biopsy sites.  The Veteran denied using any medications for the specific issue.

Examination of the Veteran revealed that a left-sided skin lesion did not exist at that time.  The examiner stated that skin examination was normal other than the scars that were visible from basal cell carcinoma excisions.  There was a 1.5 by 0.2 cm. scar in the left temporal area.  There was no tenderness.  There were two round scars in the right forearm, a scar in the left abdomen, a scar in the right lower back, and a lesion in the right calf.  None of the lesions were tender to touch, and there was no skin breakdown.  The scars were superficial.  There was no keloid formation, inflammation, or edema.  There scars did not cause any limitation in function.  The scars were not significantly disfiguring.  The examiner concluded that it was at least as likely as not that the Veteran's basal cell carcinoma was related to significant sun exposure that the Veteran experienced while in Vietnam.  The examiner also stated that the Veteran had recurrent left-sided skin lesions of unclear etiology.  The examiner noted that, since there was no documentation of what the lesions look like when the Veteran is symptomatic, she was not able to comment as to whether the lesions are secondary or related to the Veteran's Vietnam service.

Pursuant to the Board's November 2009 remand instructions, the Veteran was afforded a VA medical examination in March 2010.  The examiner noted that the claims file was not available.  During the examination, the Veteran reported that prior to his active duty service he grew up in the Pacific Northwest and that he returned to that area after he left service.  The Veteran reported that his sun exposure included surfing along the Oregon coast, but denied any other significant sun exposure.  Since the last VA examination, the Veteran had additional skin cancer, basal cell, on his left dorsal forearm.  The Veteran was currently asymptomatic from basal cell carcinomas.  The Veteran did not report any other lesions.  The Veteran denied taking any specific medication for his basal cell carcinoma during the previous 12 months.

With regard to his other claimed disability, the Veteran reported that he has experienced a skin disorder that had been recurring on the left side of his body and face since his service in Vietnam.  The Veteran described that he experiences a feeling of tingling or burning before the rash starts.  Then, the Veteran's skin feels sore, and eventually a blister will come up, which weeps and crusts.  The rash or patch of lesions can occur anywhere on the left side of his body, including his face, entire left side, groin, or left lower extremity.  The Veteran reported that, since 1966 when it first started, it has been intermittent but persistent.  He reported that it occurs on average 2 times per year, and that when the lesions erupt, they can last a few days to 1 month.  The Veteran reported that triggers include being stressed or feeling run down.

The examiner noted that the Veteran had an eruption in the last few days, with focal area on his left chin below his left lower lip.  The examiner noted that the Veteran's eruption was consistent with the symptoms he described.  The examiner noted that the Veteran had a scar on his left dorsal forearm, 2 scars on his left temple area.  The examiner found that the scars were not adhered to underlying tissue.  The scars were superficial, flat, and well healed.  There were no ulcerations, skin breakdown, or keloid formation.  The scars did not affect the Veteran's joints or function.  There was no edema or inflammation.  The Veteran also had a 1 cm. oval shaped lesion on his face.  The lesion was located on the Veteran's left lateral chin below his left lower lip and was crusty and circular shaped.  The lesion was several days old.  The Veteran no longer had a blister, but it was crusting, with slightly red skin with scale and curst.  There was a very subtle clear exudate, but very mild.  There was some erythema.  The area was tender to palpation.  The Veteran also described a pins or burning type sensation outside of the area of his lesion, extending up to his left lateral face.  The examiner stated that the area was crust with a very subtle clear discharge, erythematous, and scale; there was no evidence of infection.  No other skin lesions were identified.

The examiner concluded that, based on the Veteran's history alone of his 18 months of intense sun exposure in Southeast Asia and otherwise having lived in the Pacific Northwest region, it was at least as likely as not that the Veteran's sun exposure in service contributed to his recurrent basal cell carcinoma lesions.  The examiner rationale was that the Veteran reported significant in-service sun exposure in the tropics, and that sun exposure is a risk factor for basal cell carcinoma.

With regard to the recurrent left-sided skin rash, the examiner noted that the Veteran currently had a 1 cm. diameter area of rash on the left chin.  The rash affected 2 percent of the Veteran's exposed body surface area, and less than 1 percent of total body surface area.  The examiner concluded that, based on the Veteran's history and inspection of a resolving lesion, it was her opinion that the Veteran's rash was at least as likely as not consistent with a viral dermatologic eruption, and that it would be at least as likely as not that it was herpes simplex.  The examiner noted that a viral culture was attempted during the examination; however, because the lesion was a few days old, the culture may have been unrevealing.  The examiner noted that, generally, viral cultures are best taken when there is a new eruption.  The examiner concluded that it was at least as likely as not that the herpes started during the Veteran's military service, given that the Veteran's history was consistent with his viral skin eruption.  The examiner stated that, therefore, based on the Veteran's history alone, and if it is confirmed that the Veteran had such a skin eruption in the service, it was at least as likely as not that the condition the Veteran described as recurring once or twice a year on the left side of his face is at least as likely as not one in the same condition that he had in the service.  The examination report states that the herpes viral culture was negative on swab of chin lesion, but the examiner's opinion remained the same.

The physician who administered the March 2010 VA examination provided an addendum in April 2010.  The physician reported that the Veteran's claims file was now available and reviewed.  After reviewing the claims file, the physician stated that there was no change in the opinions stated in the March 2010 report.

With regard to the claim of entitlement to service connection for basal cell carcinoma lesions and recurrent left-sided skin rash, the Veteran's essential contention is that he had extensive sun exposure during service, which caused his basal cell carcinomas, and that he has had a recurrent left-sided skin rash since service.  The Veteran is competent to describe his sun exposure, and he is also competent to describe having a rash.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation).

The Veteran's current assertions are somewhat inconsistent with his past actions.  In this regard, the Veteran did not report any complaints of skin diseases of any sort during his discharge examination, although he had the opportunity to do so.  In addition, the clinician evaluated the Veteran's head, face, neck, scalp, and skin as normal.  The Board also notes that the Veteran did not file a claim until October 2003, approximately thirty-five years after his discharge from service.  The Court has indicated that the Board must assess the credibility of a claimant's statements, and the Veteran's credibility is diminished somewhat by these inconsistencies.

Nevertheless, the Board finds the Veteran's lay statements regarding his sun exposure and continuity of symptoms since service of a recurrent rash to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection); see also Goss v. Brown, 9 Vet. App. 109, 113 (1996).  

With regard to a nexus to service, both the September 2009 and March 2010 VA opinions support the Veteran's claim that his basal cell carcinoma was related to his active duty service.  In this regard, the physician from the September 2009 examination concluded that it was at least as likely as not that the Veteran's basal cell carcinoma was related to significant sun exposure while in Vietnam.  Also, the physician from the March 2010 examination concluded that it was at least as likely as not that the Veteran's sun exposure in service contributed to his recurrent basal cell carcinoma lesions.  In addition, the physician from the March 2010 examination also concluded that it was at least as likely as not that the condition the Veteran described as recurring once or twice a year on the left side of his face is at least as likely as not one in the same condition that he had in the service, and that it was at least as likely as not that the herpes started during the Veteran's military service.  The Board notes that the physician from the March 2010 examination did not initially review the Veteran's claims file, but she subsequently reviewed the claims file in April 2010 and stated that there was no change in her prior opinions.  The Board believes considerable weight must be afforded to the September 2009 and March 2010 VA medical opinions, as well as the April 2010 addendum, in which physicians linked the Veteran's current basal cell carcinoma lesions and recurrent left-sided skin rash to his active duty service and provided a complete rationale.

In sum, the Board finds that the available evidence appears to be at least in a state of equipoise regarding a nexus to service.  Consequently, the benefit-of-the-doubt rule applies.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Board concludes that the Veteran's claim for service connection for basal cell carcinoma lesions and recurrent left-sided skin rash is warranted.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By a letter dated in January 2008, the Veteran was furnished notice of the manner of assigning disability evaluations and effective dates.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection for basal cell carcinoma lesions and recurrent left-sided skin rash.


ORDER

Entitlement to service connection for basal cell carcinoma lesions is warranted.  Entitlement to service connection for recurrent left-sided skin rash is warranted.

The appeal is granted as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


